Claimant was employed as an operator of a power press used for making paper pie plates. His hand was caught in the machine, crushing the hand and necessitating amputation of four fingers, and otherwise injuring the member, causing 100 per cent loss of use of the hand. At the time of injury claimant was less than seventeen years of age, and no employment certificate or vacation permit had been issued to him or in his behalf, and kept on file in the office of the employer. He was accordingly employed, permitted or suffered to work in violation of section 131 of the Labor Law. The Industrial Board has made an award against the employer and the carrier for 244 weeks at wage rate of $12.82, amounting to $3,128.08; and against the employer a further award of the same character and amount pursuant to section 14-a of the Workmen’s Compensation Law, on account of the illegal employment of the infant claimant. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ.